Citation Nr: 1755585	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to hypertension. 

2.  Entitlement to a rating in excess of 10 percent for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1972 to November 1975 and from April 1988 to August 2001.  

This case came to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran filed a notice of disagreement (NOD) with respect to the claims in April 2010.  A statement of the case (SOC) was issued in November 2012, and the Veteran perfected his appeal in January 2013.  

The Board remanded this appeal in November 2016 for a new VA examination to assess the severity of the Veteran's hypertension and to assess the nature and severity of the Veteran's ED, specifically addressing causation and aggravation of the disability by his service-connected hypertension.  The Veteran was afforded new VA examinations in January 2017.  The examinations adequately addressed the severity of the Veteran's hypertension and provided an opinion addressing the causation and aggravation of ED by the Veteran's service-connection hypertension.  Therefore, the Board is satisfied there was substantial compliance with the November 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2017, the RO issued a supplemental statement of the case (SSOC) addressing the issues on appeal.  The appeal is again before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  The Veteran's current ED did not have its onset during active service, is not related to active service, and is not proximately due to, or aggravated by, service-connected hypertension. 

2.  The Veteran's diastolic pressure has not been predominantly 110 or more, and his systolic pressure has not been predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for ED, to include as secondary to hypertension, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).   

2.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7101 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disability.  See 38 C.F.R. § 3.310(a).  Service connection will also be granted on a secondary basis for an additional disability that results from aggravation of a non-service connected disability by a service connected disability.  VA will not, however, concede aggravation unless there is medical evidence created prior to aggravation or at any time between the aggravation and current level of disability that shows a baseline of the claimed disability prior to aggravation.  38 C.F.R. § 3.310(b).

A January 2017 VA examination diagnosed the Veteran with ED.  Therefore, the first element of service connection has been met.  

The Veteran has not contended that his ED was incurred during, or is directly a result of, active service.  Service treatment records (STRs) are devoid of any indication that he had ED or a similar disability during service.  The first medical evidence of ED appears in a November 2002 treating note from Madigan Army Medical Center indicating the Veteran required a refill on Viagra.  Service connection on a direct basis, therefore, is not warranted.  

The preponderance of the evidence also does not support finding that the Veteran's ED was caused or aggravated by his service-connected hypertension.  The January 2017 examiner opined that the Veteran's ED was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner further opined that the Veteran's ED was not at least as likely as not aggravated beyond its normal progression by service-connected hypertension.  

The examiner's rationale was that while high blood pressure can have a negative impact on ED through the process of atherosclerosis, the Veteran had not been diagnosed with atherosclerosis or any condition associated with atherosclerosis.  The opinion specifically referenced a February 2010 vascular surgery consult which found no evidence of peripheral artery disease or atherosclerosis in the Veteran's lower extremities.  With no evidence of any condition related to atherosclerosis, the examiner stated that it was highly unlikely that the Veteran's ED was directly impacted by his history of hypertension.  

The rationale also included a discussion of the effect of medication to treat hypertension on ED, and further provided an alternative etiology for the Veteran's ED.  The examiner noted that the medication the Veteran was taking for hypertension rarely causes ED.  In addition, if medication had impacted the ED, it would have occurred within weeks, not years, after the medication was prescribed.  In this current case, five years elapsed between when the medication was prescribed and the first record of ED.  As such, the examiner concluded that the Veteran's hypertension medications are not likely to have contribed to his ED.    

The examiner further provided an alternate etiology for the Veteran's ED.  The examiner stated that the Veteran's May 2016 prostatectomy is the cause of the current ED he experiences.  In addition, the examiner stated that the Veteran reported a history of smoking.  The examiner stated that smoking was more likely to have impacted his ED than his hypertension and medication prior to his May 2016 prostatectomy.   

The Board notes that a January 2016 CT performed at Madigan Army Medical Center showed extensive atherosclerotic vascular disease throughout the aorta and its tributary vessels.  In addition, a December 2016 CT showed atherosclerotic vascular calcifications in the arch of the aorta.  However, the studies do not indicate any evidence of atherosclerosis in the lower extremities.  Therefore, these findings do not impact negatively on the opinion provided.  

The Board has considered the Veteran's assertions that his ED is related to his service-connected hypertension.  The cause of an erectile/genitourinary disability manifesting after the period of service and whether one disability caused or chronically worsened a different disability are complex questions, not simple ones, and, under the facts of this case, not questions that can be answered by observation with ones senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's assertions are not competent evidence and are of limited probative value.  

The January 2017 VA opinion is fully articulated, well-reasoned, and fully informed.  Therefore, this opinion is the most probative evidence of record.  The opinion adequately addressed the possibility that ED was caused or aggravated by service-connected hypertension.  Moreover, the opinion provided an alternate etiology and concluded that other noted disabilities more likely caused the Veteran's ED.  There is no competent evidence in the record relating the Veteran's ED to his service-connected hypertension.  

The preponderance of the evidence weighs against a grant of service connection for ED on a direct or secondary basis.  As such, the claim of entitlement to service connection for ED must be denied.  There is no reasonable doubt to be resolved as to these issues.  38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.  

II.  Increased Rating 

The Veteran was originally granted service connection for hypertension in a June 2001 rating decision.  He was assigned a 10 percent rating effective September 1, 2001.  The Veteran did not submit a NOD for this rating decision, and therefore the June 2001 rating decision became final. 

The Veteran filed the current claim for an increased rating in December 2009.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Hypertension is rated under Diagnostic Code (DC) 7101.  38 C.F.R. § 4.104.  Under DC 7101, hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  38 C.F.R. § 4.104, DC 7101.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.  Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104.

During the pendency of this appeal, the Veteran's highest recorded diastolic pressure was 89, as recorded in the August 2009 Madigan Army Medical Center treatment record.  His highest systolic pressure was 153, as recorded in the October 2016 Madigan Army Medical Center treatment record.  Therefore, the Veteran's disability does not approximate the criteria for a rating in excess of 10 percent.  

The Veteran stated in his March 2010 letter that his blood pressure readings are lower than required to meet a higher rating criteria because he is currently taking medication to control his blood pressure.  The Board acknowledges that in Jones v. Shinseki, 26 Vet. App. 56 (2012), the Court found that the Board committed legal error by considering the effects of medication when those effects were not explicitly contemplated by the rating criteria.  However, where the plain language of the diagnostic code contemplates the effects of medication, Jones is not applicable.  See McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016).  In this case, the diagnostic code specifically contemplates the effects of medication.  The 10 percent rating includes criteria for hypertension considers whether the Veteran requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  Therefore, the Board is permitted to consider the alleviating effects of medication in assigning a disability rating.  

For these reasons, the preponderance of the evidence is against assigning a schedular rating higher than 10 percent for hypertension.  As such, the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102

III.  Extraschedular Consideration and Total Disability Rating Based on Individual Unemployability

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  In determining whether a referral for extraschedular evaluation is warranted, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected hypertension are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history (blood pressure readings and medication) and clinical findings (blood pressure readings).  The schedular rating criteria at DC 7101 specifically provide alternative criteria for ratings of hypertension based on systolic blood pressure readings, diastolic pressures readings, or medication for control in the context/history of elevated blood pressure readings.  There is no symptomatology or level of impairment shown to have been suffered by the Veteran with regard to his hypertension that is not reasonably contemplated by the regular schedular criteria.  As the Veteran's disability picture is contemplated by the rating schedule, no further inquiry is required.  

Similarly, the Board recognizes that a claim for a total disability rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  It has not been shown or suggested that gainful employment is precluded due to the Veteran's hypertension.  Furthermore, the Veteran has not contended, and the evidence of record does not reflect, that he is unable to obtain or maintain his employment as a result of his hypertension.  Therefore, neither the Veteran nor the record has raised the question of unemployability due to service-connected disability.  No further discussion of a TDIU is necessary.


ORDER

Entitlement to service connection for ED is denied.  

Entitlement to a rating in excess of 10 percent for hypertension is denied. 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


